SMITH, P. J.
On February 25, 1898, a judgment was given by the circuit court in plaintiff’s favor against defendant for $88.88. On April 16, 1898, the defendant wias summoned by a constable to answer as a garnishee on an execution issued by a justice of the peace on a judgment in favor of Martha 0. Hamlin against the plaintiff herein. The return of the constable showed that he had made the declaration required by subdivision 5 of section 543, Revised Statutes.
On March 16, 1898, the defendant in said execution, who is plaintiff herein, and who, it is conceded, was insolvent, gave the constable verbal notice that he was a married man, the head of a family, a resident of Jackson county, in this state, and that he. selected and claimed the debt due him from the garnishee, the defendant' herein, as exempt from *542execution and seizure under the provisions of section 4906, Revised Statutes. Three days later on, the plaintiff herein gave the constable also a written notice that he claimed and selected said debt under said last referred to section.
On March 26, 1898, the plaintiff assigned said judgment on the margin of the record thereof to J. 0. Rosenberger, and on the same day an execution was issued on said judgment directed to the sheriff of Jackson county who levied the same on certain real property of the defendant. On April 2, 1898, the defendant filed a motion to quash the execution, on the ground that the assignment of the judgment on which said execution was issued' was voluntary, without consideration and made for the purpose of hindering and delaying the creditors of the plaintiff in the collection of their just debts, and particularly the said judgment of the said Martha 0. Hamlin against him and of which the said Rosenberger, assignee, as aforesaid, had full knowledge; that the said assignment was void, and therefore plaintiff was still the owner of said 'assigned judgment; that he had answered in said garnishment proceeding amd that judgment had been rendered thereon against him.
It is not anywhere alleged or shown that the defendant as garnishee had discharged the said garnishment judgment. The court denied the defendant’s said motion and gave judgment accordingly, and the defendant appealed here.
The debt due by defendant to the plaintiff was primarily subject to be seized and impounded under the constable’s execution. But the moment the plaintiff claimed and selected said debt as exempt under the provisions of said section 4905, it was from thenceforth as much exempt as if it had been designated by section 4903 as specially exempt. In Hombs v. Corbin, 34 Mo. App. 393, we said that, when a debtor has exercised his right of selection under the statute the property so selected stands on the same legal footjng as if specially exempted by it. The debt in dispute having been claimed and selected by the plaintiff as exempt from execution under the *543statute, and in consequence of which it acquired the status of exempt property, the subsequent assignment thereof by plaintiff was not fraudulent as against his creditors. Kulage v. Schueler, 7 Mo. App. 250; Alt v. Bank, 9 Mo. App. 91; Stotesbury v. Kirtland, 35 Mo. App. 148.
The justice acquired jurisdiction in -the garnishment proceedings of the debt — the res — by reason of the seizure of the constable. On the receipt of the notice of the claim of exemption it was the duty of the constable to release the seizure and to make his return accordingly on the writ. The effect of the notice to the constable of the claim of exception was to withdraw the res from the jurisdiction of the court. After that, the court was without jurisdiction in the case. It could not rightfully give judgment against the garnishee. The garnishee as well as the justice was advised by the return of the constable of the existence of the conditions which excluded jurisdiction. If the court, against the will of the garnishee had persisted in rendering judgment against him, he had a plain and adequate remedy open to him. If he suffered a judgment to be rendered against him by the justice on the garnishment proceeding without appealing therefrom so that he will be compelled to pay the same he has no one but himself to blame therefor.
But whether or not there is a judgment in the garnishment proceedings against him or whether or not he has taken an appeal therefrom or will be compelled to pay the same affords no ground for quashing the plaintiff’s execution. As far as we are able to see, the defendant neither in ‘the quality of debtor nor creditor of the plaintiff can call in question the validity 'of the assignment of the judgment. There are a number of questions discussed in the briefs of counsel to which we have not alluded because the same are collateral and have no direct bearing on the question which we think to be decisive of the case.
The judgment of the circuit court will be affirmed.
All concur.